DETAILED ACTIO
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 10, filed 10/28/21, with respect to the rejection of claim 15 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 15 under 35 U.S.C. 112 has been withdrawn. 
Applicant's arguments, see pgs. 10-12, have been fully considered but they are not persuasive. Claims 1 and 17 recite “determin[ing] a special effect associated with the background music based on at least one of the first feature and the second feature.” Claim 15 recites “determining an acoustic special effect to be added to the background music based on the second feature extracted from the video.” However, the specification recites “the applying may include determining the special effect based on a combination of the first feature and the second feature.” The amended claim limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific effect is applied to the video at a point in time determined based on the at least one of the first feature and the second feature. For example, the special effect is applied to a video at a point in time at which a frequency of background music corresponds to a preset frequency band and a predetermined object in a foreground of the video is recognized) are not recited in the rejected claims or specification.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 17 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (US Pub. No. 2016/0035323) in view of Kim et al. (KR 101894956).
Consider claim 1. Na et al. teaches a method of providing a special effect, comprising: receiving an input that selects background music to be applied to a video (para. 0075 describes obtaining music information); extracting a first feature from the background music (para. 0076 describes extracting a feature value of the acquired music attribute information); extracting a second feature from the video (para. 0057 describes the music information including album art images; para. 0076 describes extracting a feature value of the acquired music attribute information); and applying, to the video, the background music and the special effect (para. 0063 describes adding music and a special effect to the video), wherein the applying comprises determining temporal information including information associated with a point in time at which the special effect is applied to the video, based on the at least one of the first feature and second feature (para. 0083 describes determining a motion effect range of the object to display on the display according to the pitch being the music play information. The electronic device can determine a motion speed of the object to display on the display according to the tempo being the music play information).
Na et al. does not teach determining a special effect associated with the background music based on at least one of the first feature and the second feature.

Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to determine a special effect associated with the background music based on at least one of the first feature and the second feature, in order to augment real-time video as suggested by the prior art.
Consider claim 2.Kim et al. teaches the method of claim 1, wherein the determining of the special effect comprises: determining a type of the special effect based on at least one of the first feature and the second feature (para. 0033 describes editing the color indicated on the display according to the album art as shows in figs. 2a-2b). 
Consider claim 3. Na et al. teaches the method of claim 2, wherein the determining of the special effect further comprises: determining at least one parameter corresponding to the determined type based on at least one of the first feature and the second feature (para. 0077 describes the electronic device can change at least one of a brightness, a color, and a chroma setting of the display based on the music attribute information or the music play information of the analyzed music information). 
Consider claim 5. Na et al. teaches the method of claim 4, wherein the adding of the special effect comprises: determining at least one of temporal information or spatial information for applying the special effect to the based on at least one of the first feature and the second feature (para. 0083 describes determining a motion effect range of the 
Consider claim 7. Na et al. teaches the method of claim 1, wherein the first feature includes at least one feature associated with the background music in addition to an acoustic feature of the background music (para. 0057 describes music information including at least one of a tone, a volume level, a pitch, a rhythm, a tempo, a meter, and a texture of the music) . 
Consider claim 8. Kim et al. teaches the method of claim 1, wherein the second feature includes at least one of: a feature extracted from a foreground of the video; or a feature extracted from a background of the video (para. 0027 describes extracting features from the background). 
Consider claim 9. Kim et al. teaches the method of claim 1, wherein the second feature includes at least one of: a feature extracted based on syntactic information of the video; or a feature extracted based on semantic information of the video (para. 0017 describes extracting features based on an analyzed result and the position and size of the special effect). 
Consider claim 10. Kim et al. teaches the method of claim 9, wherein the semantic information includes information associated at least one object detected from the video based on an object detection technique (para. 0017 describes information associated at least one object detected from the video based on an object detection technique). 
Consider claim 11. Na et al. teaches the method of claim 1, wherein the video includes a video that is being shot in real time (para. 0122 describes a video call).
Consider claim 13. Na et al. teaches the method of claim 2, wherein the type of the special effect includes at least one of a particle effect, a mosaic effect, a blur effect, a color adjustment effect, a sticker effect, or a zoom effect (para. 0077 describes the special effect including a color adjustment effect). 
Consider claim 14. Na et al. teaches the method of claim 1, wherein the extracting of the first feature comprises: determining a genre of the background music by inputting the background music to a pretrained classifier, wherein the applying comprises: selecting the special effect from a set of one or more special effects determined based on the genre (para. 0057 describes outputting a special effect based on the music information, wherein the music information includes a music genre).
Consider claim 21. Kim et al. teaches the method of claim 15, further comprising: extracting a first feature from the background music; wherein the determining of the acoustic special effect comprises determining the acoustic special effect to be added to the background music based on a combination of the first feature and the second feature, and the determining of the scheme comprises determining the scheme for applying the acoustic special effect based on the combination of the first feature and the second feature (para. 0033-0035 describes determining a special effect associated with the background music based on the combination of the first feature and the second feature).
Claims 4, 12, 15-20 are rejected using similar reasoning as corresponding claims above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (US Pub. No. 2016/0035323) in view of Kim et al. (KR 101894956) in further view of Kumar et al. (US Pub. No. 2020/0304845).
Consider claim 6. Na et al. and Kim et al. teach all claimed limitations as stated above, except extracting an acoustic feature of a time domain from the background music; and extracting an acoustic feature of a frequency domain from the background music by converting the time domain of the background music to the frequency domain of the background music through a fast Fourier transform (FFT). 
However, Kumar et al. teaches extracting an acoustic feature of a time domain from the background music; and extracting an acoustic feature of a frequency domain from the background music by converting the time domain of the background music to the frequency domain of the background music through a fast Fourier transform (FFT) (para. 0030 describes applying a Fast Fourier Transform by converting the background audio signal from the time domain to the frequency domain).
Therefore, it would have been obvious to one with ordinary art, before the effective filing date of the claimed invention, to extract an acoustic feature of a time domain from the background music; and extract an acoustic feature of a frequency domain from the background music by converting the time domain of the background music to the frequency domain of the background music through a fast Fourier transform (FFT), in order to aid in identifying audio portions of similar type as suggested by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484